Citation Nr: 0723850	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-03 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant, her son, and her daughter



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
March 1988 with over seven years of prior active service.  He 
died in March 1994.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
declined to reopen a claim for service connection for cause 
of the veteran's death.  In May 2007, the veteran testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

The appellant testified at the May 2007 Board hearing that 
she wished to withdraw her appeal pertaining to the issue of 
whether new and material evidence had been submitted to 
reopen a service connection claim for cause of the veteran's 
death.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal 
pertaining to the issue of whether new and material evidence 
had been submitted to reopen a service connection claim for 
cause of the veteran's death have been met. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing or on record during a hearing at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.202.  Withdrawal may be made by the claimant or by her 
authorized representative. 38 C.F.R. § 20.204.  Here, the 
appellant, along with her representative, testified at the 
May 2007 Board hearing that she wished to withdraw her appeal 
as to whether new and material evidence had been submitted to 
reopen a service connection claim for cause of the veteran's 
death.  Accordingly, the Board does not have jurisdiction to 
review this appeal and the claim is dismissed.


ORDER

The appeal to reopen a claim for service connection for the 
cause of the veteran's death is dismissed.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


